
	
		I
		112th CONGRESS
		1st Session
		H. R. 1702
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Quigley (for
			 himself, Mr. Walz of Minnesota, and
			 Mr. Peters) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  mortgage interest deduction with respect to boats only if the boat is used as
		  the principal residence of the taxpayer.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Taxpayer Subsidies for Yachts
			 Act.
		2.Mortgage interest
			 deduction allowed with respect to boats only if boat is used as the principal
			 residence of the taxpayer
			(a)In
			 generalSubclause (ii) of
			 section 163(h)(4)(A) of the Internal Revenue Code of 1986 is amended by
			 inserting (other than a boat) after 1 other residence of
			 the taxpayer.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by this section shall apply to
			 indebtedness incurred after the date of the enactment of this Act.
				(2)Special rule for
			 refinancingsFor purposes of this subsection, indebtedness
			 resulting from the refinancing of indebtedness shall be treated as incurred on
			 the date the refinanced indebtedness was incurred (taking into account the
			 application of this paragraph in the case of multiple refinancings) but only to
			 the extent the indebtedness resulting from such refinancing does not exceed the
			 refinanced indebtedness.
				
